Title: To Alexander Hamilton from Theodore Sedgwick, 26 August 1793
From: Sedgwick, Theodore
To: Hamilton, Alexander



Stockbridge [Massachusetts] 26. Augt. 1793.
My dear sir,

The inclosed will give you some pleasure as an indication of public opinion. It was delivered to a very large assembly comprehending almost every man of influence in the county, nineteen twentieths of whom approved the sentiments expressed in the apostrophe to Lewis.
We are confidently told that Congress will assemble before the constitutional period. I hope not, because it would evince the influence of the infamously seditious publications, which have abounded in your papers. If indeed the question whether this country was under obligation to observe a neutrality in the present war was a doubtful one, and the Executive wished information from congressional investigation, the Presidents proclamation should not have preceded that event. I have another motive which induces me to wish this measure may not be adopted. However reluctant I was, not to be elected a member of the present house, and some part of that reluctance you was at the time acquainted with, I should now much regret its not being in my power to attend; and at present it would be altogether impossible. Mrs. Sedgwick I have reason to hope is now recovering from a most deplorable state of illness. Should my hopes be gratified, I will not desert my post.
William Lyman is elected a member. He now professes himself federal. I hope Neglect will not make him otherwise. Mr. Wolcott whom he highly respects, is well acquainted with him. I wish he might know this circumstance. On second thoughts I will not give you this trouble. I will write to him myself.
With great esteem & affect. regard,   I am dear sir,   your friend & most obedt. Servt.

Theodore Sedgwick.
The Hon Mr. Hamilton.


P. S. what is the report of the Commissioners on the public accts?; or is that report a secret?

